Citation Nr: 0217369	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-20 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbosacral spine.

2.  Entitlement to service connection for degenerative joint 
disease of the knees, bilaterally.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for pulmonary 
tuberculosis.

5.  Entitlement to service connection for a sebaceous cyst.

6.  Entitlement to service connection for skin moles.

(Entitlement to service connection for heart disease, 
elevated cholesterol, a chronic cough, PTSD also claimed as 
a mental condition, and tinnitus will be the subject of a 
future decision).

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1961 to June 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied service connection for varicose veins, otitis 
externa, a sebaceous cyst (claimed as a neck condition), 
back pain, skin moles, gastritis, esophagitis, a hiatal 
hernia, heart disease, tinnitus, pulmonary tuberculosis, a 
mental condition, arthritis, a knee condition, post-
traumatic stress disorder (PTSD), a condition manifested by 
elevated cholesterol, and a chronic cough.

On his substantive appeal in October 2000, the veteran 
withdrew his appeals as to gastritis, esophagitis, and a 
hiatal hernia.  Thus, those issues are not now before the 
Board.  

By May 2002 hearing officer's decision, service connection 
for varicose veins of the right leg was granted, as was 
service connection for varicose veins of the left leg.  
Thus, those issues are moot and no longer in appellate 
status as the full benefits sought were granted.  Grantham 
v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  A low back disability is shown to be linked to the 
veteran's active service.  

3.  Bilateral degenerative joint disease of the knees is 
shown to be linked to the veteran's active service.  

4.  Otitis externa is not shown to be linked to the 
veteran's active service.  

5.  Pulmonary tuberculosis was not shown to be evident on 
recent VA medical examination.  

6.  A sebaceous cyst is not shown to be linked to the 
veteran's active service.  

7.  Skin moles are not shown to be linked to the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

2.  Degenerative disc disease and arthritis of the 
lumbosacral spine were incurred in or aggravated by active 
naval service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 1137, 
1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).

3.  Bilateral knee degenerative joint disease was incurred 
in or aggravated by active naval service.  38 U.S.C. §§  
1101, 1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).  

4.  Otitis externa was not incurred in or aggravated by 
active naval service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 
1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).  

5.  Pulmonary tuberculosis was not incurred in or aggravated 
by active naval service.  38 U.S.C. §§  1101, 1110, 1112, 
1131, 1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).  

6.  A sebaceous cyst was not incurred in or aggravated by 
active naval service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 
1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).  

7.  Skin moles were not incurred in or aggravated by active 
naval service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 1137, 
1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

On review of the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument, including presenting testimony at a 
personal hearing at the RO.  Further, he has been notified 
of the evidence needed to establish the benefits sought, and 
he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.

The veteran was informed of all pertinent law and 
regulations by August 2000 statement of the case, by May 
2002 supplemental statement of the case, and by May 2002 
hearing officer's decision.  The provisions of VCAA were 
outlined in the May 2002 supplemental statement of the case.  
Additionally, the veteran was afforded several relevant and 
comprehensive medical examinations, and VA made reasonable 
efforts to obtain all medical records identified by the 
veteran.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

Factual Background 

May 1961 service medical records reflected that the veteran 
was physically qualified for enlistment.  The May 1961 
enlistment examination report indicated corneal rings in the 
eyes, as well as scars on the right side of the neck, left 
patella, right clavicle, right patella, right trapezius, the 
right lower lumbar region, and the left mid thigh.  No other 
abnormalities were noted.  On the corresponding report of 
medical history, the veteran denied all illnesses and 
injuries.

The August 1967 reenlistment medical examination report 
indicated no abnormalities with the exception of scars on 
the right side of the neck, left patella, right clavicle, 
right patella, and left mid thigh.

May 1968 service medical records reflected a sebaceous cyst 
on the neck.  The veteran requested excision.

August 1968 service medical records indicated that the 
veteran had warts on his hand and that they would be 
removed.

In October 1968, he voiced complaints of back pain between 
the shoulders.  

In February 1972, a history of back sprain was noted.  Low 
back pain was diagnosed.

On May 1972 report of medical history, the veteran indicated 
ear, nose, and throat trouble as well as sinusitis.  No 
other complaints were noted.  

The September 1972 reenlistment medical examination report 
reflected no abnormalities with the exception of a 
disability having to do with the eyes.  

In July 1973, he complained of deafness.  In December 1973, 
recurrent low back strain was diagnosed.  

May 1975 service medical records indicate that the veteran's 
ears were normal.  

December 1976 service medical records reflected complaints 
of left ear and temporomandibular joint (TMJ) pain.  The 
diagnosis was left TMJ syndrome.  Valium was prescribed; the 
veteran was advised to apply heat and eat soft foods.  
Another medical notation dated that month reflected a 
diagnosis of otitis externa.  

January and February 1978 service medical records indicated 
exposure to tuberculosis.  Apparently, the veteran was 
exposed to pulmonary tuberculosis when visiting a friend in 
the hospital who had tuberculosis.  

The January 1980 reenlistment medical examination report 
indicated no abnormalities with the exception of scars on 
the right foot and the left foot.  

On March 1982 separation medical examination, only varicose 
veins and an eye abnormality were noted.  On the 
corresponding report of medical history, the veteran 
reported sinusitis, chronic cough, and cramps in the legs.  

May 1986 medical records reflected swelling of the neck of 
unknown etiology.

Undated VA progress notes, presumably reflecting 
dermatological findings in 1998, indicate the gradual 
increase in the size of brownish popular growths on the neck 
and face that began 11 years earlier.  

By June 2000 decision, the RO denied service connection for, 
inter alia, otitis externa, a sebaceous cyst, back pain, 
skin moles, heart disease, tinnitus, pulmonary tuberculosis, 
a mental condition, arthritis, a bilateral knee disability, 
PTSD, a disability manifested by elevated cholesterol, and a 
chronic cough.  

During an October 2000 hearing at the RO, when testifying as 
to his moles and a sebaceous cyst on the neck, he cited 
various unrelated skin ailments such as a rash and herpes 
zoster.  

On January 2001 VA orthopedic examination, the veteran 
indicated that he began to have back pain in the 1970s.  
Following objective examination, the examiner diagnosed 
degenerative joint disease of the lumbosacral spine and 
opined that the degenerative process could have begun prior 
to service, and that in that event, it was certainly 
accelerated during service.  A January 2001 X-ray study of 
the spine revealed minimal degenerative disc and arthritic 
changes of the lumbosacral spine with slight misalignment.  

On January 2001 VA examination for pulmonary tuberculosis, 
the examiner concluded that there was no evidence of 
pulmonary tuberculosis.  

On January 2001 VA examination of the veteran's knees, the 
examiner diagnosed degenerative joint disease of the knees, 
bilaterally, and indicated that degenerative arthritis was a 
progressive process due to wear and tear of the knee joints, 
and that such could have originated in service or even prior 
thereto.  

Law and Regulations 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the 
merits of a claim, the veteran prevails.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

Analysis

Low back disability 

According to the January 2001 VA medical examination report, 
the veteran currently suffers from degenerative disc disease 
and arthritis in the low back.  A current disability is 
necessary for the granting of service connection.  38 C.F.R. 
§ 3.303; Gilpin, supra.  In addition, the medical evidence 
must indicate that a current disability is related to 
service.  

On January 2001 examination reported, the examiner indicated 
that the veteran's low back degenerative changes could have 
begun prior to service.  In any event, even if those 
degenerative changes began prior to service, it was 
determined that they were aggravated and accelerated by it.  

The veteran is entitled to the benefit of the doubt when the 
evidence is in relative equipoise.  Gilbert, supra.  In the 
present case, the evidence indicates that the veteran's low 
back disability dates back to service or prior thereto.  The 
examiner could not pinpoint the precise time of onset of the 
veteran's low back disability.  As such, the veteran would 
be better served by a finding that his low back disability 
is related to service, and, thus, service connection for a 
low back disability must be granted.  Id.; 38 U.S.C. § 5107; 
38 C.F.R. § 3.303.  

Bilateral knee disability 

On January 2001 VA examination of the knees, the examiner 
diagnosed degenerative joint disease of the knees, 
bilaterally.  As such, the veteran has a current disability, 
a necessary condition for the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  Also, for 
service connection to be granted, a present disability must 
be shown to be linked to service.  38 C.F.R. § 3.303.  The 
January 2001 VA examination reported reflected a medical 
opinion that degenerative joint disease of the knees could 
very well have originated in service or even prior thereto.  

In cases where the evidence is in relative equipoise, the 
veteran is entitled to the benefit of the doubt.  Gilbert, 
supra.  Pursuant to a review of the evidence, because it is 
at least as likely as not that the veteran's bilateral knee 
disability originated in service, service connection for a 
bilateral knee disability must be granted.  Id., 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.303.  

Otitis externa

A review of the evidence indicates that the veteran suffered 
from a single episode of otitis externa in December 1976.  
There is no evidence of any future episodes of otitis 
externa during or after service.  Indeed, the March 1982 
separation medical examination report did not reflect otitis 
externa, and the veteran did not mention it on the 
corresponding report of medical history.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  
Because there is no indication of continuing bouts of otitis 
externa, service connection for that claimed disability is 
denied.  38 C.F.R. § 3.303.  

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence of 
record indicates that the veteran does not presently suffer 
from otitis externa.  Because the preponderance of the 
evidence weighs against the claim, the benefit of the doubt 
rule does not apply.  Ortiz, supra.  

Under 38 U.S.C. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  

In this case, because it appears that the veteran's otitis 
externa resolved in service without further incident and 
because there is no evidence of a present disability, VA is 
not required to provide a medical examination.  See Id.  A 
medical examination would serve no useful purpose and would 
needlessly burden VA's resources.  See Soyini, supra.  

Pulmonary tuberculosis   

A review of the evidence indicates that the veteran was 
exposed to pulmonary tuberculosis in service when visiting a 
friend in the hospital.  However, on January 2001 medical 
examination, the examiner concluded that there was no 
evidence of pulmonary tuberculosis.  

Absent a present disability, service connection cannot be 
granted.  38 C.F.R. § 3.303, Gilbert, supra.  Because there 
is no indication of pulmonary tuberculosis at present, 
service connection for that claimed disability is denied.  
38 C.F.R. § 3.303.  

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence of 
record indicates that the veteran does not presently suffer 
pulmonary tuberculosis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C. § 5107; Ortiz, supra.  

Sebaceous cyst

The veteran had a sebaceous cyst on his neck during service.  
He asked that it be excised.  There is no indication that it 
was not.  Such condition was not mentioned on separation 
medical examination, or on the corresponding report of 
medical history completed by the veteran.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303, Gilbert, supra.  As 
there is no indication of a current sebaceous cyst, service 
connection for that claimed disability is denied.  38 C.F.R. 
§ 3.303.  The Board notes that during his hearing at the RO, 
the veteran mentioned various skin ailments, but did not 
provide testimony with respect to a sebaceous cyst.  

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence of 
record indicates that the veteran does not presently suffer 
from sebaceous cysts.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C. § 5107; Ortiz, supra.  

Under 38 U.S.C. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  

In this case, since it appears that the veteran's cyst was 
removed in service without further incident and because 
there is no evidence of a present disability, VA is not 
required to provide a medical examination.  See Id.  A 
medical examination and opinion would serve no useful 
purpose and would needlessly burden VA's resources.  See 
Soyini, supra.  

Skin moles

VA dermatological findings presumably made in 1998 indicated 
a gradual increase in the size of brownish popular growths 
on the neck and face that began 11 years earlier.  Hence, 
the Board concludes that the veteran suffers from a current 
disability, a condition necessary for a grant of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  In addition, 
however, the evidence must indicate a nexus between a 
present disability and service.  38 C.F.R. § 3.303.  

During service, he had warts removed on one occasion.  The 
record is silent as to the appearance of moles in service.  
The veteran's separation medical examination in 1982 did not 
reveal the presence of moles, and the veteran did not report 
same on the corresponding report of medical history.  
Indeed, moles first appeared in or about 1987, five years 
after service separation.  Because the evidence indicates 
that moles began to appear well after service, service 
connection for that disability must be denied.  38 C.F.R. 
§ 3.303.  In addition, as the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is 
inapplicable.  Ortiz, supra.  

Under 38 U.S.C. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In 
this case, as the veteran's moles appeared well after 
service, VA is not required to provide a medical examination 
to determine whether his moles are related to service.  See 
Id.  Such would serve no useful purpose and would place a 
needless burden on VA's resources.  See Soyini, supra.


ORDER

Service connection for a low back disability is granted.

Service connection for bilateral degenerative joint disease 
of the knees is granted.

Service connection for otitis externa, pulmonary 
tuberculosis, a sebaceous cyst, and skin moles is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

